Order affirmed, without costs of this appeal to any party. All concur, except Harris, J., who dissents and votes for dismissal of the appeal on the ground that no appeal lies from the Supreme Court in this matter. (Children’s Court Act, § 43; L. "1922, ch. 547.) (The order reverses an order and judgment of Onondaga Children’s Court and directs the release of George Hollister from custody, in a proceeding to compel support of family.) Present — Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ.